                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MARK A. SCHIEFELBEIN,

       Petitioner,                                          Civil Action No. 3:11-CV-00066

vs.                                                         HON. BERNARD A. FRIEDMAN

KEVIN HAMPTON,

      Respondent.
________________________/

         ORDER ACCEPTING AND ADOPTING MAGISTRATE JUDGE’S
       REPORT AND RECOMMENDATION AND DENYING PETITIONER’S
             APPLICATION FOR A WRIT OF HABEAS CORPUS

               In this matter, petitioner Mark A. Schiefelbein has filed an application for a writ

of habeas corpus.      Magistrate Judge Alistair E. Newbern has submitted a report and

recommendation (“R&R”) in which he recommends that the Court deny the application.

Petitioner has filed timely objections to which respondent has not responded.

               Under Fed. R. Civ. P. 72(b)(3), the Court must review de novo those portions of

the R&R to which proper objections have been made. In the present case, petitioner objects to

the magistrate judge’s analysis of his various claims of ineffective assistance of counsel and his

claim that he was denied a public trial. Petitioner also objects that the magistrate judge did not

address his claim of trial court bias. Having considered all of petitioner’s claims, the R&R, and

petitioner’s objections, the Court agrees with the magistrate judge’s analysis and recommendation.

The Court shall therefore adopt the R&R and deny the petition.

               Petitioner was “convicted . . . of seven counts of aggravated sexual battery and one

count of especially aggravated sexual exploitation of a minor.” State of Tenn. v. Schiefelbein,




  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 1 of 41 PageID #: 7364
230 S.W.3d 88, 96 (Tenn. Crim. App. 2007).1 The trial court sentenced him to a twelve-year

prison term on each count, all terms to be served consecutively. The Tennessee Court of

Criminal Appeals affirmed these convictions over petitioner’s many claims of error,2 but it


       1
          These charges were based on allegations that petitioner, who was a gymnastics coach
at the time, touched his twelve-year old student, B.R., or made her touch him, in criminally
sexual ways, sometimes while videotaping her. See Schiefelbein, 230 S.W.3d at 111. As the
R&R recounts the facts of the case in detail, the Court need not do so again here.
       2
        As noted by the Tennessee Court of Criminal Appeals, petitioner raised the
following issues on direct appeal:

              (1) the trial court erred by failing to require the State to furnish
              discovery materials to the defendant; (2) the trial court committed
              reversible error by configuring courtroom seating to shield the
              public from viewing certain exhibits; (3) the trial court improperly
              instructed the jury, sua sponte, to disregard certain truthful
              testimony of the defendant; (4) the trial court's repeated
              questioning of State's witnesses created an appearance of judicial
              bias and improperly bolstered the State's case; (5) the trial court
              committed reversible error in excluding defense-proffered medical
              testimony that a physical examination of the victim rebutted the
              occurrence of sexual penetration, contact, or injury; (6) the trial
              court permitted the introduction of inadmissible and highly
              prejudicial hearsay and opinion testimony; (7) the trial court
              erroneously permitted the State to examine the defendant about his
              knowledge that a “voice stress analysis” could detect stress in an
              individual's voice; (8) the trial court erroneously instructed the jury
              that the defendant could be guilty of aggravated sexual battery if
              he acted intentionally, knowingly, or “recklessly”; (9) the trial
              court erroneously instructed the jury that the State could prove the
              mental state for aggravated sexual battery in the disjunctive by
              showing that the defendant acted intentionally, knowingly, “or”
              recklessly; (10) the trial judge should be disqualified from further
              involvement in the case; and (11) the defendant's effective
              sentence is excessive, illegal, and unconstitutional. As an adjunct
              to the issues raised on direct appeal, the defendant also pursues
              Appellate Procedure Rule 10 interlocutory review to bar future
              prosecution of three related child-rape charges that were severed,



                                                2


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 2 of 41 PageID #: 7365
reduced petitioner’s sentence from ninety-six to thirty-six years on the grounds that the sentences

on six of the counts should be served concurrently. Id. at 147. That court later further reduced

the sentence to thirty-two years. See Schiefelbein v. State, No. M200802467CCAR3PC, 2010 WL

1998744, at *15 (Tenn. Crim. App. May 19, 2010). The Tennessee Supreme Court denied

petitioner’s application for permission to appeal.

               Petitioner later filed a motion in the trial court for post-conviction relief, arguing

that his trial attorney was ineffective for various reasons.3 The trial court denied that motion,



               over his objection, from trial of the aggravated sexual battery and
               especially aggravated sexual exploitation of a minor offenses.

Schiefelbein, 230 S.W.3d at 96.
       3
          As summarized by the Tennessee Court of Criminal Appeals, petitioner claimed that
his trial attorney was ineffective because he

               (1) did not object when the trial court ordered the spectators to
               move so they could not see the presentation of video evidence; (2)
               did not object when the trial court ordered that part of the
               defendant's testimony be stricken from the record; (3) did not
               obtain a copy of the audio-taped conversation between the
               petitioner and the victim, object to the recording's admission as
               evidence, or properly prepare the petitioner for cross-examination
               about the recording; (4) did not properly object or move for a
               mistrial during the state's cross-examination of the petitioner; (5)
               did not lay a proper foundation for the admission of expert
               testimony; (6) did not object to the trial court's questioning of state
               witnesses; (7) did not seek an extraordinary appeal when the trial
               court refused to compel the state to provide copies of videotape
               evidence; and (8) did not object to the state's use of the term
               “vaginal shots.” Additionally, the petitioner avers that the
               cumulative effect of trial counsel's deficient performance rendered
               his trial unfair.

Schiefelbein v. State, No. M200802467CCAR3PC, 2010 WL 1998744, at *1 (Tenn. Crim.
App. May 19, 2010).

                                                 3


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 3 of 41 PageID #: 7366
and the Tennessee Court of Criminal Appeals affirmed. The trial court did find that petitioner’s

trial counsel was deficient in a number of respects, but it concluded that counsel’s errors were

not prejudicial. As summarized by the court of appeals, the trial court

               found trial counsel deficient in five areas: (1) failing to object to
               the “spectator shift”; (2) failing to object to the trial court's
               impeachment of the petitioner; (3) failing to object to the trial
               court's bolstering the credibility of the victim and her mother; (4)
               failing to prepare the petitioner for cross-examination regarding
               the audiotaped conversation and failing to listen to the tape before
               trial; and (5) failure to move for a mistrial after the trial court
               allowed the state to question the petitioner about voice stress
               analysis. The court found that trial counsel had tactical reasons for
               not objecting to the trial court's questioning of Ms. Fox and Ms.
               Thompson and to the state's use of the term “vaginal shots.” The
               court further found that Dr. Yabut's testimony would not have
               amounted to substantive evidence of the petitioner's innocence,
               and therefore, trial counsel was not deficient in failing to provide
               a proper foundation for his testimony. The post-conviction court,
               however, determined that the petitioner did not carry his burden of
               showing that trial counsel's deficient representation prejudiced the
               defense. The court stated that the victim's testimony was
               “extremely powerful,” while the petitioner's testimony was evasive
               and did not explain the videotapes or audiotape.

Schiefelbein, 2010 WL 1998744, at *24. In his appeal of this ruling, petitioner argued that his trial

attorney

               was ineffective in the following instances: (1) failing to object to
               the “spectator shift;” (2) failing to object to the trial court's
               impeachment of the petitioner; (3) failing to obtain a copy of the
               audiotaped conversation, to object to its admission, and to prepare
               the petitioner for cross-examination about it; (4) failing to properly
               object to the state's improper cross-examination of the petitioner
               regarding voice stress analysis and to move for a mistrial; (5)
               failing to lay a proper foundation for expert medical testimony and
               admission of the victim's medical report; (6) failing to object to the
               trial court's questioning of the victim; (7) failing to object to the
               trial court's questioning of state's witnesses; (8) failing to seek an
               extraordinary appeal after the trial court refused to compel the state


                                                 4


   Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 4 of 41 PageID #: 7367
                to copy videotape evidence; and (9) failing to object to the term
                “vaginal shots.” The petitioner further argues that the cumulative
                effect of trial counsel's errors prejudiced the petitioner.

Schiefelbein, 2010 WL 1998744, at *24. The court of appeals analyzed each of these issues and

determined that trial counsel’s performance was not deficient and/or that his performance, while

deficient, did not raise “a reasonable probability that the outcome of the proceeding would have

been different.” Id. at *25 (citing Strickland v. Washington, 466 U.S. 668, 694 (1984)). The

Tennessee Supreme Court again denied petitioner’s application for permission to appeal.

                In the amended petition in this matter, petitioner asserts the following claims, the first

two of which have several subparts (1) judicial bias, (2) ineffective assistance of counsel, and (3)

denial of the right to a public trial.

Judicial Bias

                Petitioner’s judicial bias claim is based on his contention that the trial judge was

biased against him because he (1) “improperly struck [petitioner’s] truthful testimony in the

presence of the jury”; (2) “ask[ed] questions of [the] State’s witnesses, [B.R., the gymnastic’s

expert, B.R.’s mother, and the social worker], which bolstered the prosecution’s case”; (3)

denied defense counsel’s request “to demonstrate the positioning of the Defendant in relation

to her during the ‘straddle’ maneuver when she alleged he touched her,” denied defense

counsel’s request to have the jurors visit the gym where the alleged touching occurred, “refused

to permit expert defense testimony that ‘a perfectly normal physical/[genital] exam was not

consistent with repeated painful contact with the genitals,’” permitted two instances of improper

opinion testimony, permitted improper cross-examination of petitioner regarding “voice stress

analysis,” permitted B.R. to give hearsay testimony, erroneously ruled that a cross-examination


                                                    5


   Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 5 of 41 PageID #: 7368
question put to B.R. called for hearsay, asked petitioner questions, and prevented petitioner from

offering a school report written by B.R. in which she praised petitioner; (4) “failed to compel the

State to provide copies of videotapes taken from [petitioner’s] premises, and an audiotape of a

conversation between [petitioner] and B.R.”; and (5) sentenced petitioner excessively. Am. Pet.

at 9-19.

               Petitioner objects that the magistrate judge did “not grant . . . relief . . . based on

bias of state trial court.” Pet.’s Objs. at 22. The magistrate judge did not address the judicial

bias claim because he had already done so in an earlier R&R. Petitioner previously moved for

summary judgment on his judicial bias claim. See docket entry 49. Respondent opposed the

motion, petitioner replied, the magistrate judge issued an R&R recommending denial of the

motion, petitioner objected, and the Court adopted the R&R over petitioner’s objections. The

Court’s opinion adopting the R&R stated in relevant part:

               In rejecting Petitioner's claim on direct appeal, the Tennessee
               Court of Criminal Appeals found that, with the exception of the
               sentence imposed, the aggrieving actions by the trial judge before
               and during trial were either not improper or were harmless and not
               prejudicial to Petitioner and, therefore, that they did not warrant
               reversal. State v. Schiefelbein, 230 S.W.3d 88, 112-13, 117-23
               (Tenn. Ct. Crim. App. 2007). The court did, however, find that
               some of Petitioner's sentences should be concurrent rather than
               consecutive, and thereby reduced Petitioner's effective sentence
               from 96 to 36 years. Id. at 146-47. It also found that the judge
               abused his discretion by denying a motion to recuse Petitioner filed
               between the conclusion of trial and his motion for new trial,
               because some of the judge's actions combined to create a
               circumstance in which “the judge's partiality is reasonably in
               doubt.” Id. at 136-37.

                                             *   *    *

               There is no doubt that these cases [Tumey v. State of Ohio, 273


                                                 6


   Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 6 of 41 PageID #: 7369
         U.S. 510 (1927), and In re Murchison, 349 U.S. 133 (1955)] stand
         for the proposition that where a judge's bias violates a criminal
         defendant's right to due process, relief is automatic without regard
         to any harmless error analysis. See Neder v. United States, 527
         U.S. 1, 8, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999). But neither case
         supports Petitioner's claim, which arises not from any personal or
         extrajudicial interest in his conviction by the trial judge, but from
         an alleged inference of bias based solely on the judge's rulings and
         conduct. Moreover, Supreme Court precedent clearly establishes
         that a judge might be disqualified for reasons not grounded in
         constitutional due process. See Bracy v. Gramley, 520 U.S. 899,
         904, 117 S.Ct. 1793, 138 L.Ed.2d 97 (1997) (stating that with
         respect to judicial disqualification, due process is “a constitutional
         floor, not a uniform standard,” and that most disqualifications are
         covered by “common law, statute, or the professional standards of
         the bench and bar”); Fed. Trade Comm'n v. Cement Inst., 333 U.S.
         783, 702 (1948) (citing Tumey, 273 U.S. at 523, to state that most
         matters of disqualification do not “rise to a constitutional level”).
         The state court's implicit ruling in this case that due process did
         not automatically mandate a reversal of Petitioner's conviction due
         to the disqualification of the trial court judge was therefore not
         contrary to clearly established Supreme Court precedent.

         Nor was the state court's determination an unreasonable
         application of Supreme Court precedent. The state court
         disqualified the trial judge on the basis that his “impartiality might
         reasonabl[y] [be] questioned” pursuant to a Tennessee Supreme
         Court ethical cannon. Schiefelbein, 230 S.W.3d at 136-37.
         Although it concerned disqualification under a federal recusal
         statute, 28 U.S.C. § 455, discussion by the Supreme Court in
         Liteky v. United States, 510 U.S. 540, 114 S.Ct. 1147, 127 L.Ed.2d
         474 (1994) is helpful to this analysis. In that case, the court
         distinguished between judicial dispositions about a case or party
         that are, for various reasons, inappropriate, and those that are
         acceptable:

                The judge who presides at trial may, upon
                completion of the evidence, be exceedingly ill
                disposed towards the defendant, who has been
                shown to be a thoroughly reprehensible person. But
                the judge is not thereby recusable for bias or
                prejudice, since his knowledge and the opinion it
                produced were properly and necessarily acquired in


                                           7


Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 7 of 41 PageID #: 7370
                    the course of the proceedings ....

             Id. at 550–51. Accordingly, a judge's behavior during trial that is
             “critical or disapproving of, or even hostile to, counsel, the parties,
             or their cases, ordinarily do[es] not support a bias or partiality
             challenge.” Id. at 555. The court explained that a judge's
             “favorable or unfavorable predisposition” that arises from the
             course of litigation can only be characterized as “bias” or
             “prejudice” where “it is so extreme as to display clear inability to
             render fair judgment,” or where the judge's comments “reveal such
             a high degree of favoritism or antagonism as to make fair judgment
             impossible.” Id. at 551, 555. The court held that the alleged
             judicial impatience for and animosity toward the criminal
             defendant in that case, including the judge's evidentiary rulings,
             questioning of certain witnesses and “anti-defendant tone” during
             trial, failed to rise to that level. Id. at 556. This is particularly
             enlightening because constitutional due process sets an even higher
             standard for relief than § 455. Railey v. Webb, 540 F.3d 393, 415
             (6th Cir. 2008) (holding that Supreme Court precedent did not
             clearly establish that criminal defendant's due process rights were
             violated where trial judge was the uncle of the prosecutor).
             Accordingly, it was not unreasonable for the state court to find that
             constitutional due process was not violated and did not require the
             relief sought by Petitioner, despite the finding that disqualification
             was appropriate under the more stringent ethical standards
             imposed by the court.

             Finally, Petitioner's alternative argument that the state court made
             an unreasonable determination of the facts regarding judicial bias
             is without merit. Just like the fact of kinship in Railey, the relevant
             facts in this case—the rulings, comments and actions of the trial
             judge—are not in dispute, and the Court “can conclude without
             hesitation that the [state] court made no ‘unreasonable
             determination’ of these facts.” Railey, 540 F.3d at 399. Petitioner's
             quarrel is with the application of the law to those facts, which the
             Court has already resolved.

Schiefelbein v. Morrow, No. 3:11-CV-0066, 2015 WL 1428340, at *1, 4-5 (M.D. Tenn. Mar. 27,

2015).

             The Court reaffirms its ruling on this issue and, for the reasons previously stated,



                                               8


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 8 of 41 PageID #: 7371
concludes that petitioner’s judicial bias claim lacks merit as a basis for habeas relief. Petitioner’s

objection that the magistrate judge neglected to address his judicial bias claim is overruled.

Ineffective Assistance of Trial Counsel

                  As noted above, this claim has a number of subparts. Petitioner alleges that his trial

counsel was ineffective because he (1) failed to object or request a mistrial upon “the trial court’s

improper striking of [petitioner’s] truthful testimony”; (2) “failed to object to the trial judge’s

bolstering questions of B.R.”; (3) “failed to object to the trial judge’s questioning of B.R.’s mother,

and the elicitation of a prior consistent statement by B.R.”; (4) “failed to request a mistrial in

response to the ‘Voice Stress Questioning’ of [petitioner]”; (5) “fail[ed] to object to the terms

‘vagina,’ ‘vaginal area’ and ‘vaginal shots,’ which were used by the prosecution to refer to the

general lower torso, hips and pelvic region of fully clothed gymnasts, as well as videotapes of those

regions on such fully clothed gymnasts”; (6) “fail[ed] to object to the ‘spectator shift’”; and (7)

“fail[ed] to obtain an audiotape of [petitioner] speaking with B.R., [failed] to object to the use of this

audiotape at trial, and [failed] to prepare [petitioner] to be cross-examined in relation to this

audiotape.” Am. Pet. at 28-30. Petitioner further argues that “totality of all of counsel’s errors

amounted to ineffective assistance of counsel.” Id. at 30.

                  After meticulously recounting the testimony and other events of the trial and of

the post-conviction proceeding, the Tennessee Court of Criminal Appeals analyzed each of these

claims under Strickland v. Washington, 466 U.S. 668 (1984). See Schiefelbein, 2010 WL

1998744, at *25-31.4 As to each claim, that court found that counsel’s performance was not


        4
            As the state court correctly observed,

                  [t]o establish ineffective assistance of counsel, the petitioner must

                                                     9


   Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 9 of 41 PageID #: 7372
deficient and/or that petitioner was not prejudiced and therefore affirmed the trial court’s

decision denying relief. The magistrate judge found that the state court’s disposition was

reasonable. Petitioner objects to the magistrate judge’s analysis of each subpart of his

ineffective assistance claim.

              The Court feels compelled to reiterate the rigorous standard that applies in

evaluating petitioner’s arguments. As the Supreme Court has explained,

              [s]ection 2254(d) reflects the view that habeas corpus is a “guard


              show that (1) trial counsel's performance was deficient and (2) the
              deficient performance prejudiced the defense rendering the
              outcome unreliable or fundamentally unfair. Strickland v.
              Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674
              (1984); see also Arnold v. State, 143 S.W.3d 784, 787 (Tenn.
              2004). Deficient performance is shown if trial counsel's conduct
              fell below an objective standard of reasonableness under prevailing
              professional standards. Strickland, 466 U.S. at 688; see also
              Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.1975) (establishing
              that representation should be within the range of competence
              demanded of attorneys in criminal cases). Prejudice is shown if,
              but for trial counsel's unprofessional errors, there is a reasonable
              probability that the outcome of the proceeding would have been
              different. Strickland, 466 U.S. at 694. If either element of
              ineffective assistance of counsel has not been established, a court
              need not address the other element. Id. at 697; see also Goad v.
              State, 938 S.W.2d 363, 370 (Tenn. 1996). Also, a fair assessment
              of trial counsel's performance, “requires that every effort be made
              to eliminate the distorting effects of hindsight, to reconstruct the
              circumstances of trial counsel's challenged conduct, and to
              evaluate the conduct from trial counsel's perspective at the time.”
              Strickland, 466 U.S. at 689; see also Nichols v. State, 90 S.W.3d
              576, 587 (Tenn. 2002). The fact that a particular strategy or tactical
              decision failed does not by itself establish ineffective assistance of
              counsel. Goad, 938 S.W.2d at 369. However, deference is given to
              strategy and tactical decisions only if the decisions are informed
              ones based upon adequate preparation. Id. (citations omitted).

Schiefelbein, 2010 WL 1998744, at *25.

                                               10


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 10 of 41 PageID #: 7373
              against extreme malfunctions in the state criminal justice
              systems,” not a substitute for ordinary error correction through
              appeal. Jackson v. Virginia, 443 U.S. 307, 332, n. 5, 99 S.Ct. 2781,
              61 L.Ed.2d 560 (1979) (Stevens, J., concurring in judgment). As
              a condition for obtaining habeas corpus from a federal court, a
              state prisoner must show that the state court's ruling on the claim
              being presented in federal court was so lacking in justification that
              there was an error well understood and comprehended in existing
              law beyond any possibility for fairminded disagreement.

Harrington v. Richter, 562 U.S. 86, 102-03 (2011). Ineffective assistance claims are particularly

difficult to establish, as the Supreme Court further explained:

              Even under de novo review, the standard for judging counsel's
              representation is a most deferential one. Unlike a later reviewing
              court, the attorney observed the relevant proceedings, knew of
              materials outside the record, and interacted with the client, with
              opposing counsel, and with the judge. It is “all too tempting” to
              “second-guess counsel's assistance after conviction or adverse
              sentence.” Id., at 689, 104 S.Ct. 2052; see also Bell v. Cone, 535
              U.S. 685, 702, 122 S.Ct. 1843, 152 L.Ed.2d 914 (2002); Lockhart
              v. Fretwell, 506 U.S. 364, 372, 113 S.Ct. 838, 122 L.Ed.2d 180
              (1993). The question is whether an attorney's representation
              amounted to incompetence under “prevailing professional norms,”
              not whether it deviated from best practices or most common
              custom. Strickland, 466 U.S., at 690, 104 S.Ct. 2052.

              Establishing that a state court's application of Strickland was
              unreasonable under § 2254(d) is all the more difficult. The
              standards created by Strickland and § 2254(d) are both “highly
              deferential,” id., at 689, 104 S.Ct. 2052; Lindh v. Murphy, 521
              U.S. 320, 333, n. 7, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997), and
              when the two apply in tandem, review is “doubly” so, Knowles,
              556 U.S., at 123, 129 S.Ct. at 1420. The Strickland standard is a
              general one, so the range of reasonable applications is substantial.
              556 U.S., at 123, 129 S.Ct. at 1420. Federal habeas courts must
              guard against the danger of equating unreasonableness under
              Strickland with unreasonableness under § 2254(d). When §
              2254(d) applies, the question is not whether counsel's actions were
              reasonable. The question is whether there is any reasonable
              argument that counsel satisfied Strickland's deferential standard.



                                               11


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 11 of 41 PageID #: 7374
Id. at 105.

              With these standards in mind, the Court now turns to petitioner’s objections to the

magistrate judge’s analysis of his ineffective assistance claims.

       Audiotape

              First, petitioner argues that the magistrate judge incorrectly analyzed the issue of

prejudice stemming from his “claims regarding the audiotape.” Pet.’s Objs. at 3-4. The

audiotape, which was played for the jury at the trial, was a recording of a telephone call placed

by B.R. to petitioner at a police detective’s suggestion. Petitioner argues that his attorney was

ineffective for not obtaining a copy of the audiotape before trial. The Tennessee Court of

Criminal Appeals rejected this claim for the following reasons:

              The petitioner next argues that trial counsel's performance was
              deficient because he did not obtain a copy of the audiotaped
              conversation between the petitioner and the victim, did not listen
              to the audiotape before trial, did not object to the admission of the
              audiotape, and did not prepare the petitioner for cross-examination
              about the audiotape. He further contends that trial counsel's
              deficient performance prejudiced him because the state effectively
              impeached him on cross-examination. The state responds that trial
              counsel's performance was reasonable considering he requested a
              copy of the audiotape that the state did not turn over. The
              post-conviction court found, as a matter of fact, that trial counsel
              did not listen to the audiotape prior to trial. The court concluded
              that trial counsel's performance was deficient but did not prejudice
              the petitioner. We agree with the post-conviction court.

              The rules of criminal procedure require the state to provide copies
              of documents and objects, at the defendant's request, that are
              material to the defense, that the state plans to introduce in its
              case-in-chief, or that belong to the defendant. Tenn. R.Crim. P.
              16(a)(1)(F). Rule sixteen further proscribes that

                      [i]f a party fails to comply with this rule, the court
                      may:


                                               12


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 12 of 41 PageID #: 7375
                 (A) order that party to permit the discovery or
                 inspection; specify its time, place, and manner; and
                 prescribe other just terms or conditions;

                 (B) grant a continuance;

                 (C) prohibit the party from introducing the
                 undisclosed evidence; or

                 (D) enter such other order as it deems just under the
                 circumstances.

          Tenn. R.Crim. P. 16(d)(2). Trial counsel testified at the
          post-conviction hearing that he requested a copy of the audiotape
          and was under the impression that he would receive a copy before
          the trial began. Trial counsel's testimony was inconsistent about
          whether he heard the tape before trial or heard it for the first time
          at trial. The post-conviction court found that he did not hear it until
          trial, and the record does not preponderate against that finding.
          Trial counsel did not take any action to ameliorate the state's
          failure to comply with the discovery request. Because the
          audiotape was a key piece of evidence against the petitioner, trial
          counsel's failure to obtain a copy or mitigate the state's discovery
          violation constitutes deficient performance.

          The petitioner, however, has not carried his burden of showing
          prejudice. As this court has previously said,

                 the customary need for a copy of the audio cassette
                 recording is to permit a comparison with the
                 transcript that the [s]tate intends to offer at trial. In
                 that fashion, any transcription inaccuracies or
                 disputes can be resolved pretrial. In the present
                 case, the defense does not point to any such
                 inaccuracies with the [s]tate's furnished transcript
                 or other specific prejudice warranting relief on
                 appeal.

          Schiefelbein, 230 S.W.3d at 113. As for the state's
          cross-examination about voice inflection, the petitioner had the
          opportunity to hear the audiotape during Detective Breedlove's
          testimony, several days prior to his own testimony, and the
          petitioner had a “combative” nature that did him no favors when


                                            13


Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 13 of 41 PageID #: 7376
               subjected to a rigorous cross-examination. More importantly, the
               jury heard the tape and came to its own conclusions as to the
               credibility of the petitioner. We conclude that trial counsel's
               deficient performance regarding the audiotape did not render the
               outcome of the proceedings unreliable; therefore, the petitioner is
               not entitled to relief on this issue.

Schiefelbein, 2010 WL 1998744, at *27.

               The magistrate judge found this assessment of the claim to be reasonable in light

of the fact that while counsel neglected to obtain a copy of the audiotape before trial, he and

petitioner both heard the recording when it was introduced during the state’s case-in-chief. As

petitioner was not questioned about the recording until he was cross-examined three days later,

he had ample time to prepare. Accordingly, the state court of appeals reasonably found that there

was no surprise or prejudice attributable to counsel’s failure to obtain a copy of the audiotape

before trial. To the extent petitioner faults his attorney for failing to prepare him for cross-

examination, the state court of appeals reasonably rejected this argument as well. As noted by

that court, counsel did in fact take steps to prepare petitioner:

               After the state played the audiotaped conversation between the
               petitioner and the victim at trial, trial counsel and the petitioner
               discussed the circumstances around the conversation. Trial counsel
               said [at the post-conviction hearing] that the petitioner was in
               court when the state played the audiotape for the jury. Trial
               counsel testified that, at the time of trial, he felt that he had
               adequately prepared the petitioner for his testimony both on direct
               and cross-examination. Trial counsel said that the petitioner was
               “combative,” so he tried to advise the petitioner to be less intense.

Schiefelbein, 2010 WL 1998744, at *22.

               The Court agrees with the magistrate judge’s assessment of this claim. The state

court of appeals reasonably found that petitioner was not prejudiced by his attorney’s failure to



                                                14


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 14 of 41 PageID #: 7377
obtain the audiotape before trial or to spend additional time preparing petitioner for cross-

examination. Further, the Court finds that trial counsel was not deficient in preparing petitioner,

as the two listened to the tape together at trial, they discussed it before petitioner was cross-

examined, counsel told petitioner the questions he thought the prosecutor might ask, see id., and

counsel offered petitioner advice as to how he should comport himself. Petitioner’s objections

as to the magistrate judge’s analysis of this claim are overruled.

       Prosecutor’s Use of the Terms “Vagina,” “Vaginal Area,” and “Vaginal Shots”

                 In his next objection, petitioner argues that the magistrate judge incorrectly

analyzed the issue of prejudice allegedly stemming from his counsel’s failure to object to the

prosecutor’s use of “the terms ‘vagina,’ ‘vaginal area’ and ‘vaginal shots,’ . . . to refer to the

general lower torso, hips and pelvic region of fully clothed gymnasts.” Pet.’s Objs. at 4-5. The

prosecutor used these terms in describing the video recordings made by petitioner at the gym in

which he frequently “zoomed in” on B.R.’s clothed pelvic region.5 Petitioner contends that these


       5
           On direct appeal, the state appellate court noted:

                 In tape A, the defendant “zoomed” the camera in on B.R.'s vaginal
                 area 81 times. In tape B, he focused on her vaginal area 84 times.
                 In one of the 84 shots, B.R. was pushing a mat underneath another
                 student doing a skill on the trampoline. At this point, her legs
                 obstructed a view of her vaginal area. Detective Breedlove testified
                 that as the defendant “zoomed” in on B.R., he stated her name and
                 that she “better get that in, you're totally blowing it now.” She
                 placed the mat a couple more times, and the defendant stated her
                 name again and said “hang on to the mat and get it in like you used
                 to, please.” B.R. changed positions making her vaginal area
                 visible, and the defendant said, “better, thank you” and then stated
                 the victim's name. Detective Breedlove testified that during
                 another shot of B.R. on tape B, while she was lying down, the
                 defendant was distracted by someone. He told the person to “give
                 [him] a second” as he “zoomed” the camera in on B.R.'s vaginal

                                                  15


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 15 of 41 PageID #: 7378
terms were factually inaccurate, as the vagina was not visible, and prejudicial because they

suggested to the jury “that there was something unlawful and nefarious about the video images.”

Pet.’s Objs. at 5. The Tennessee Court of Criminal Appeals rejected this claim for the following

reasons:

              The petitioner contends that trial counsel provided ineffective
              assistance by not objecting to the state's repeated use of the term
              “vaginal shots” in reference to the close-up shots of the victim in
              the videotapes. The state responds that trial counsel made a tactical
              decision not to object. We agree with the state. At the
              post-conviction hearing, trial counsel testified that he believed the
              term was “proper and fair.” Trial counsel stated that he did not
              believe the term went against the defense theory that the petitioner
              made the videotapes for legitimate training purposes. Trial
              counsel's testimony evinced that he made a tactical decision. We
              conclude, therefore, that trial counsel's performance was not
              deficient in this regard.

Schiefelbein, 2010 WL 1998744, at *31.

              The magistrate judge found this assessment of petitioner’s claim to be reasonable,

particularly in light of the following testimony counsel provided at the post-conviction

proceeding:

              When the camera zoomed in on the waist area down, whenever you
              show the hip pelvic area you’re going to show the vagina area also.
              If you’re indicating that the vagina area without any clothes on no,
              but if you take a video camera shot of the hip pelvic area and the
              legs are spread apart the vagina area is going to be visible.

R&R at 43 (quoting from PageID.2563).


              area. Detective Breedlove testified that the defendant focused on
              B.R.'s vaginal area 69 times in tape C, five times in tape D, and
              three times in tape E.

Schiefelbein, 230 S.W.3d at 103. Petitioner testified that the purpose the videotapes was to
assist him in instructing the students on gymnastics movements.

                                               16


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 16 of 41 PageID #: 7379
               The Court agrees with the magistrate judge’s determination that the court of

appeals reasonably rejected this claim. The video recordings introduced into evidence showed

many dozens of close-ups of B.R.’s crotch. The Court finds nothing inaccurate or unfair in the

prosecutor referring to these as “vaginal shots” or as images of B.R.’s vagina or vaginal area.

Whether clothed or unclothed, the name of the body part is the same. The state court reasonably

found that counsel did not render ineffective assistance by failing to object to the term and that

petitioner suffered no prejudice as a result. Regardless of the prosecutor’s use of these terms,

the jury viewed the videotapes and reached its own conclusions as to their evidentiary value.

Petitioner’s objections as to the magistrate judge’s analysis of this claim are overruled.

       Voice Stress Analysis

               In his next objection, petitioner argues that the magistrate judge incorrectly

analyzed the issue of prejudice allegedly stemming from his counsel’s failure to request a

mistrial when the prosecutor cross-examined him about “voice stress analysis” in connection

with the audio recording of the telephone call B.R. made to petitioner at a detective’s

suggestions (the so-called “perp phone call”). Pet.’s Objs. at 6-7. The state appellate court

addressed this issue on direct appeal and in the post-conviction proceeding. On direct appeal,

that court stated:

               The defendant contends that the trial court erred by allowing the
               State to improperly cross-examine him regarding voice stress
               analysis relating to his voice on the “perp phone call.” The
               following testimony transpired on cross-examination:

                      Q. Wouldn't you agree that someone that is shocked
                      or caught off guard, that fact can be detected in their
                      voice?



                                                17


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 17 of 41 PageID #: 7380
                     A. I wouldn't necessarily agree with that.

                     Q. Have you ever heard of voice stress analysis?

                     A. I've heard of the concept. I've heard of it, yes.

                     Q. Are you aware that people can take a recording
                     like this and determine whether or not someone is
                     under stress, similar to that of a lie detector?

                     A. I don't know anything about it.

              Defense counsel objected to this line of questioning on relevance
              grounds, and the State argued, “It's relevant if [the defendant] is
              aware of [voice stress analysis] and still believes that stress cannot
              be heard in someone's voice.” The trial court overruled the
              objection, and the defendant stated that he was not aware that law
              enforcement agencies could use this tool to detect distress in a
              person's voice.

                                           *    *   *

              We fail to detect any relevancy to this misleading line of
              questioning about an unreliable analysis with no proven track
              record of accuracy. We reject outright the State's argument that the
              voice stress analysis questions were relevant to impeach the
              defendant's credibility. The defendant simply maintained that he
              “wouldn't necessarily agree with” the State's assertion “that
              someone that [sic] is shocked or caught off guard, that fact can be
              detected in their voice.” This court, most assuredly, disputes the
              State's assertion; indeed, this court has found nothing to support
              the state's factual assertion.

              The question thus becomes whether the improper
              cross-examination constitutes reversible error. We believe it does
              not. In our view, the improper cross-examination neither
              “affirmatively appear[s] to have affected the result of the trial on
              the merits,” Tenn. R.Crim. P. 52(a), nor “involve [s] a substantial
              right” of the defendant, Tenn. R.App. P. 36(b).

Schiefelbein, 230 S.W.3d at 133-35.

              In the post-conviction proceeding, the state court of appeals stated:


                                               18


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 18 of 41 PageID #: 7381
               The record shows that the state asked the petitioner whether he was
               familiar with voice stress analysis and if he was “aware that people
               can take a recording like this and determine whether or not
               someone is under stress, similar to that of a lie detector?”
               Schiefelbein, 230 S.W.3d at 133. Trial counsel objected on
               relevance grounds, and the trial court overruled the objection. Id.
               In the direct appeal on this matter, this court stated that “the
               [s]tate's cross-examination was misleading, factually incorrect, and
               irrelevant; it should not have been allowed.” Id. at 134. However,
               this court did not find reversible error, stating that the
               cross-examination did not affect the outcome of the trial. Id.
               Whether or not trial counsel's performance was deficient, we
               conclude that the petitioner has failed to show how any error by
               trial counsel resulted in prejudice to the defense because, as this
               court previously found, the outcome of the proceeding was not
               affected by the improper questioning.

Schiefelbein, 2010 WL 1998744, at *28.

               The magistrate judge found that the state appellate court’s determination that

petitioner failed to show prejudice was reasonable. Petitioner objects, arguing that “[t]here is

no question that trial counsel should have requested a mistrial” because credibility was a critical

issue and that the line of questioning, and the court’s overruling of counsel’s objection, “implied

to the jury that the question was probative of the defendant’s truthfulness.” Pet.’s Objs. at 6.

               The Court agrees with the magistrate judge’s assessment of this claim. Certainly,

the prosecutor should not have asked about voice stress analysis and the trial court should have

sustained counsel’s objection. But petitioner was not prejudiced by his counsel’s failure to

request a mistrial because there was no basis for such a request. In essence, the prosecutor

simply asked petitioner if he had heard about voice stress analysis, and petitioner stated that he

had heard of it but did not know anything about it. The state appellate court reasonably found

that petitioner was not prejudiced by the line of questioning because it did not appear to have



                                                19


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 19 of 41 PageID #: 7382
affected the outcome of the trial. As the questioning did not affect the outcome of the trial,

counsel did not render ineffective assistance by failing to request a mistrial on this basis. The

state appellate court therefore also reasonably concluded that petitioner suffered no prejudice

under Strickland. Petitioner’s objections as to the magistrate judge’s analysis of this claim are

overruled.



       Spectator Shift

               In his next objection, petitioner argues that the magistrate judge incorrectly

analyzed the issue of prejudice allegedly stemming from his counsel’s failure to object to the

“spectator shift.” Pet.’s Objs. at 7-9. This refers to the trial court’s decision to require the

spectators to move their seats to one side of the gallery so that they could not see the videotapes

when they were played for the jury. Petitioner argues that his attorney should have objected to

this “shift,” as it signaled to the jury that the videos “were some form of powerful and

devastating evidence[] that a normal person could not bear to view.” Am. Pet. at 30.

               On direct appeal, the state appellate court found that petitioner had waived any

argument that the shift deprived him of a public trial because his attorney did not object to it.

See Schiefelbein, 230 S.W.3d at 116. In the post-conviction proceeding, the state appellate court

found no merit to petitioner’s Strickland claim because he was not prejudiced by his attorney’s

failure to object. That court stated:

               The petitioner contends that trial counsel provided ineffective
               representation at trial when he did not object to, and in fact
               participated in, the trial court's order that spectators in the gallery
               move so they could not see the videotapes that the jury was
               viewing. Specifically, the petitioner argues that trial counsel's


                                                 20


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 20 of 41 PageID #: 7383
              performance was deficient because he did not preserve the issue
              for appeal, resulting in waiver of the issue, and did not consider the
              impact on the jury. He further argues that trial counsel's deficient
              performance prejudiced the petitioner by positing that this court
              would have found that the spectator shift constituted a closure of
              the court, in violation of the right to public trial, and ordered a
              reversal and new trial. Additionally, the petitioner contends that
              the spectator shift poisoned the jury against him because the trial
              court was, in effect, “saying that the videos taken by the
              [petitioner] of the alleged victim were so horrible that normal
              people cannot even see it....” The state responds that trial counsel
              made a reasonable, tactical decision, and his decision did not
              prejudice the defense.

              At the post-conviction hearing, trial counsel testified that, at the
              time the videotapes were introduced, he believed the petitioner
              would be acquitted. He was concerned with the impact that the
              videotapes would have on the petitioner's business interests if the
              media showed the tapes out of context, so he made the decision not
              to object to the gallery shift. In our view, trial counsel made a
              reasonable, professional decision at that time. Further, a fair
              assessment of trial counsel's performance “requires that every
              effort be made to eliminate the distorting effects of hindsight, to
              reconstruct the circumstances of trial counsel's challenged conduct,
              and to evaluate the conduct from trial counsel's perspective at the
              time.” Strickland, 466 U.S. at 689. The petitioner's argument on
              this issue is without merit.

Schiefelbein, 2010 WL 1998744, at *25-26.

              The magistrate judge questions whether counsel’s concerns about the possible

effect on petitioner’s business may qualify as a decision relating to trial strategy. See R&R at

46. He notes that Strickland commented that a defendant challenging his attorney’s performance

“must overcome the presumption that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’” Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350

U.S. 91, 101 (1955)). The Court believes that the magistrate judge reads this passage from

Strickland too narrowly. Earlier in the quoted sentence the Supreme Court stated that a


                                               21


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 21 of 41 PageID #: 7384
reviewing court “must indulge a strong presumption that counsel's conduct falls within the wide

range of reasonable professional assistance.” Id. Further, “[a] fair assessment of attorney

performance requires that every effort be made to eliminate the distorting effects of hindsight,

to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct

from counsel’s perspective at the time.” Id. Viewed in this light, there is nothing unreasonable

about petitioner’s counsel agreeing with the trial judge’s decision to shift the spectators so that

the members of the media who were present in the courtroom would not be able to view the

videotapes. As the state appellate court noted, counsel believed his client would be acquitted,

and he therefore was concerned about the negative effect the media’s viewing the videotapes

would have on his livelihood. His decision not to object to the shift fell “within the wide range

of reasonable professional assistance” that he was providing to his client. It was therefore

entirely reasonable for the state appellate court to conclude that petitioner’s Strickland claim

failed on the grounds that counsel’s performance was not deficient.

               The magistrate judge agreed with the determination of the trial court (as the

appellate court did not address the issue) that although counsel’s performance was deficient for,

among other things, failing to object to the spectator shift, petitioner’s Strickland claim

nonetheless fails for lack of prejudice. The trial court stated:

               The testimony of the victim in this case was extremely powerful.
               Her version of the actual abuse by defendant remained unshaken
               throughout her testimony. She was very forthright in her answers
               to everyone's questions. Defendant's theory that the victim made
               this up just to avoid taking gymnastics was not supported by the
               evidence. Mr. Schiefelbein was evasive in his answers on
               cross-examination. His videotapes of the victim, which had over
               two hundred close-ups of the victim's private areas, demonstrated
               an obsession for which defendant had no reasonable explanation.


                                                22


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 22 of 41 PageID #: 7385
               Mr. Schiefelbein's position that these close-ups were for training
               purposes was absurd, especially in the instances where he
               videotaped the victim while she was adjusting the mat for another
               gymnast. His responses to the "perp call" from Detective
               Breedlove and the victim were incriminating and not the type
               one would expect from an unjustly accused man. This Court
               simply cannot conclude that trial counsel's deficient performance
               so prejudiced the defense in this case that the jury would have had
               a reasonable doubt as to defendant's guilt.

PageID.2307-08.

               The Court agrees with the magistrate judge’s determination that the state court’s

finding regarding the lack of prejudice was reasonable. The evidence against petitioner was

strong and his defense was weak. The state court reasonably concluded that under these

circumstances, there was no likelihood that counsel’s failure to object to the spectator shift

(assuming this constituted deficient performance) “deprive[d] the defendant of a fair trial, a trial

whose result is reliable.” Strickland, 466 U.S. at 687. Petitioner’s objections as to the

magistrate judge’s analysis of this claim are overruled.

       Judge’s Ruling Striking Petitioner’s Testimony

               In his next objection, petitioner argues that the magistrate judge incorrectly

analyzed the issue of prejudice allegedly stemming from his counsel’s failure to object to the

trial judge’s ruling striking a portion of petitioner’s testimony. Pet.’s Objs. at 9. In its decision

on direct review, the state court of appeals explained the background of this issue as follows:

               [T]he defendant complains that the trial court improperly
               impeached him and struck his testimony, violating his Due Process
               rights and obstructing the jury's Sixth Amendment factfinding
               function. He predicates his complaint on the following portion of
               the State's cross-examination of him:

                       Q. And this has been—you have been to the Brentwood


                                                     23


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 23 of 41 PageID #: 7386
                      Police Department several times with [defense counsel]; is
                      that correct?

                      A. I have been to the Brentwood Police Department with
                      [defense counsel] on several occasions.

                      Q. And you've looked at videotapes?

                      A. I was unable to look at the videotapes in their entirety
                      because of the strict rules that the Court put on us.

              Later during the defendant's cross-examination, the court held a
              jury-out hearing on another issue, and after this hearing, but before
              the jury returned, the court sua sponte proposed a curative
              instruction regarding the defendant's comment that he “was unable
              to look at the videotapes in their entirety because of the strict rules
              that the Court put on [him].” The judge explained, “On appeal, an
              argument in the record like that, that the court of appeals may
              assume that's true because he wasn't corrected on the record.”
              Defense counsel replied, “I have no problem with putting that on
              the record, except for the fact that I don't want that to be construed
              as my agreeing to Your Honor's protective order.” The trial judge
              then asked if the jury should be instructed to disregard the
              statement as being unresponsive, and defense counsel answered,
              “Yes.” When the jury returned, the court instructed them “to
              disregard any comment that the defendant made in his testimony
              concerning any alleged denial of access to tapes by the Brentwood
              Police Department prior to today.”

              On appeal, the defendant claims that the trial court's instruction
              was error. We decline the defendant's request for relief on this
              basis because he created his own predicament both by failing to
              object at the appropriate time and by inviting the court to do the
              very thing of which he now complains.

Schiefelbein, 230 S.W.3d at 116-17. In the post-conviction proceeding, the state court of appeals

stated:

              The state constitution forbids judges from instructing juries on the
              facts of the case. Tenn. Const. art. VI, § 9. “In all cases the trial
              judge must be very careful not to give the jury any impression as
              to his feelings or to make any statement which might reflect upon


                                                24


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 24 of 41 PageID #: 7387
                the weight or credibility of evidence or which might sway the
                jury.” State v. Suttles, 767 S.W.2d 403, 406-07 (Tenn. 1989). In
                this case, the record reflects that, when asked whether he had seen
                the videotapes, the petitioner stated, “I was unable to look at the
                videotapes in their entirety because of the strict rules that the Court
                put on us.” Schiefelbein, 230 S.W.3d at 117. During a jury-out
                hearing on another matter, the trial court suggested instructing the
                jury to disregard the statement as unresponsive and explained that
                “the court of appeals may assume that's true because he wasn't
                corrected on the record.” Id. Trial counsel then agreed to the
                instruction, with the caveat that he was not waiving his objection
                to the trial court's orders concerning discovery of the videotapes.
                The trial court later instructed the jury “to disregard any comment
                that the defendant made in his testimony concerning any alleged
                denial of access to tapes by the Brentwood Police Department prior
                to today.” Id. This court has held that a trial court's instruction to
                disregard a defendant's unresponsive testimony is not an improper
                comment on the evidence. State v. Elroy D. Kahanek, No.
                01C01-9707-CC-00298, 1998 WL 345356, at *6 (Tenn. Crim.
                App., June 30, 1998), perm. app. denied (Tenn., Jan. 11, 1999).
                We are not persuaded that the trial court's instruction constituted
                an improper comment on the evidence that might have swayed the
                jury. Because the instruction was proper, trial counsel's
                performance was professionally reasonable, and the petitioner is
                not entitled to relief on this issue.

Schiefelbein, 2010 WL 1998744, at *26.

                The magistrate judge found that the state appellate court reasonably concluded that

trial counsel’s failure to object to this ruling, or to request a mistrial, did not constitute deficient

performance under Strickland. Petitioner objects that the ruling communicated to the jury that

“his testimony was deceitful. . . . [and that they should] not . . . listen to or consider words

spoken by [petitioner].” Pet.’s Objs. at 9.

                The Court agrees with the magistrate judge’s assessment of this claim. Petitioner

vastly overstates the case by arguing that the trial judge’s ruling amounted to an expression of

his view that nothing petitioner said could be believed. Instead, the trial judge instructed the jury


                                                  25


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 25 of 41 PageID #: 7388
to disregard petitioner’s single comment that “I was unable to look at the videotapes in their

entirety because of the strict rules that the Court put on us.” As the state court of appeals noted,

Tennessee law permits the trial judge to instruct jurors to disregard a defendant's unresponsive

testimony, as this falls within the judge’s discretion to regulate “the scope and control of the

examination of witnesses.” Kahanek, 1998 WL 345356, at *6. As in Kahanek, the prosecutor

asked petitioner a “yes or no” question, and petitioner’s comment regarding the court’s “strict

rules” denying full access to the videotapes was reasonably deemed by the judge to be

unresponsive to that question. Petitioner cites no Supreme Court authority, and this Court is

aware of none, stating that the trial judge’s ruling violated his right to testify or to a fair trial.

As the judge’s ruling was not improper, petitioner’s attorney had no duty to object to it.

               Moreover, petitioner has not shown how he was prejudiced. As the judge’s ruling

was not improper, any objection by counsel would have been futile. Counsel’s failure to make

a futile objection could not have “deprive[d] the defendant of a fair trial, a trial whose result is

reliable.” Strickland, 466 U.S. at 687.

               The Court concludes that this claim has no merit, as petitioner has shown neither

that his counsel’s performance was deficient nor that he was prejudiced thereby. Petitioner’s

objections as to the magistrate judge’s analysis of this claim are overruled.

       Judge’s Questioning of B.R.

               In his next objection, petitioner argues that the magistrate judge incorrectly

analyzed the issue of prejudice allegedly stemming from his counsel’s failure to object to the

trial judge’s questioning of B.R. Pet.’s Objs. at 10-11. Petitioner argues that the judge’s

questioning unfairly “bolstered” this witness, and that this prejudiced petitioner because his own


                                                 26


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 26 of 41 PageID #: 7389
and the victim’s credibility were critically important. On direct appeal, the state appellate court

provided the following background information regarding the judge’s questioning:

               Although B.R. testified during the State's case-in-chief, the
               defendant recalled B.R. to the stand in his defense. During her
               testimony, the trial judge held a bench conference, but the record
               fails to reflect what transpired. Afterwards, the trial judge advised
               B.R. that the court was going to ask questions, and the trial judge
               reminded her that she was under oath. The following exchange
               then ensued:

                      Q. [B.R.], what you have called inappropriate that [the
                      defendant] has done to you, have you made any of these
                      things up?

                      A. No.

                      Q. Has anyone told you what to say against him?

                      A. No.

                      Q. Or has anyone coached you to say things against him
                      about the inappropriate things?

                      A. No.

                      Q. Anybody coached you to say that things were
                      inappropriate that he did to you?

                      A. I don't understand the question very well.

                      Q. Okay. By the word “coached,” I meant basically told you
                      what to say or how to say it against him.

                      A. No.

                      Q. Thank you. Now, you all have follow-up on any of these
                      three or four questions, if you'd like.

               The State then asked a few follow-up questions regarding whether
               she was told to tell the truth and whether she was telling the truth.
               B.R. answered affirmatively. The State previously had asked a


                                                27


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 27 of 41 PageID #: 7390
              similar question on its direct examination of B.R. In that instance,
              the State asked, “[B.R.], would you make this up just so you could
              get out of going to gymnastics?” B.R. replied, “No, I could never
              make up something like this.”

              In applying the Adkisson plain error factors in this case, our
              analysis ends after factor one, “the record must clearly establish
              what occurred in the trial court.” 899 S.W.2d at 641. In the present
              case, the record is silent as to what transpired during the bench
              conference held immediately prior to the trial judge questioning
              B.R. This court may not speculate as to what was discussed,
              whether defense counsel objected to such questioning, whether
              defense counsel failed to object for tactical reasons, see Adkisson,
              899 S.W.2d at 641–42 (“[T]he accused [must not have waived] the
              issue for tactical reasons”), whether defense counsel requested
              such questioning, or whether the bench conference regarded
              another issue. Therefore, because the first factor in Adkisson is not
              satisfied, we do not find plain error.

Schiefelbein, 230 S.W.3d at 119-20. In the post-conviction proceeding, the state appellate court

stated:

              The record reflects that the trial court asked the victim whether she
              had made up any of her accusations or had been coached to make
              the accusations. This court, in the direct appeal, found the issue
              waived because trial counsel did not object and did not find plain
              error because the trial record was incomplete. We note, however,
              that in disqualifying the trial judge from further proceedings in this
              matter, this court referred to “the judge's credibility-bolstering
              examination of the victim-witness, though itself unworthy of a
              reversal.” Id. at 137. In the post-conviction hearing, trial counsel
              testified that he did not object because he believed the questioning
              was proper and would have asked the same questions. In our view,
              whether or not the questions bolstered the victim's credibility, trial
              counsel's testimony reflects that he made a reasoned decision not
              to object; therefore, we find that his performance was not
              deficient.

Schiefelbein, 2010 WL 1998744, at *29.

              The magistrate judge agreed with the state court’s assessment of this claim. He



                                               28


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 28 of 41 PageID #: 7391
noted, in addition, that at the post-conviction proceeding trial counsel testified that the trial

judge is permitted to ask witnesses questions and that in his view the judge’s questions in this

case did not amount to improper endorsement of the victim. See R&R at 49-50.

               While petitioner objects that the judge’s questioning was intended to portray the

victim’s testimony as “carefully considered and well thought out,” Pet.’s Objs. at 10, the Court

agrees with the magistrate judge’s conclusion that the state court reasonably rejected this claim.

The judge’s questioning merely asked B.R. to confirm that she had not made up any of her

testimony and that she had not been coached. There was nothing improper in these questions,

and petitioner has cited no Supreme Court authority to the contrary. Therefore, the state court

reasonably concluded that petitioner’s attorney did not render ineffective assistance by failing

to object. Petitioner’s objections as to the magistrate judge’s analysis of this claim are

overruled.

       Judge’s Questioning of B.R.’s Mother

               In his next objection, petitioner argues that the magistrate judge incorrectly

analyzed the issue of prejudice allegedly stemming from his counsel’s failure to object to the

trial judge’s questioning of B.R.’s mother. Pet.’s Objs. at 11-12. Petitioner argues that his

attorney should have objected when the judge read a juror-submitted question asking B.R.’s

mother whether she knew if B.R. had “shared her story about [petitioner] with any of her friends

at any time,” to which she responded, “Yes, she has.” R&R at 50. On direct appeal, the state

appellate court provided the following background information regarding the judge’s

questioning:

               The defendant also claims that the trial judge improperly asked


                                               29


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 29 of 41 PageID #: 7392
               B.R.'s mother a question that bolstered B.R.'s testimony. After
               re-cross examination, the trial court allowed the jury to submit in
               writing proposed questions to the witness. The prosecution and
               defense counsel silently read each submitted question. The trial
               judge inquired outside the hearing of the jury whether there were
               any objections, and both parties replied, “No, Your Honor.” Thus,
               the trial judge read each question to B.R.'s mother, and she
               answered each one in turn. The defendant now claims that the last
               question was improper. The trial judge asked, “Do you know if
               [B.R.] shared her story about [the defendant] with any of her
               friends at any time?” B.R.'s mother answered, “Yes, she has.”

               Again, the trial court has discretion to interrogate witnesses, Tenn.
               R. Evid. 614(b), and in the present case, the trial court examined
               B.R.'s mother by asking jury-submitted questions. See State v.
               Robert Bacon, No. 03C01–9608–CR–00308, slip op. at 32, 1998
               WL 6925 (Tenn. Crim. App., Knoxville, Jan. 8, 1998) (concluding
               that the trial judge, in asking two questions submitted by the jury,
               did not comment on the evidence such that it violated the
               defendant's rights).

               We see nothing in the judge's questioning which would leave an
               improper impression with the jury as to his feelings about the
               evidence, and the judge made no statements which would reflect
               upon the weight or credibility of the evidence, including B.R.'s
               testimony; thus, we find that this contention provides no basis for
               a reversal because the question did not amount to a judicial
               comment and did not adversely affect the defendant's rights.

Schiefelbein, 230 S.W.3d at 120-21 (footnote omitted). In the post-conviction proceeding, the

state appellate court stated:

               The record reflects that the trial court allowed the jury to submit
               questions, which trial counsel and the assistant district attorney
               general read silently and made no objection. Schiefelbein, 230
               S.W.3d at 120-21. The petitioner claimed on appeal that the last
               question, whether the victim's mother knew if the victim had told
               her story to her friends, constituted an improper comment on the
               evidence by the trial court. In reviewing for plain error, this court
               found that “this contention provide[d] no basis for a reversal
               because the question did not amount to a judicial comment and did
               not adversely affect the defendant's rights.” Id. at 121. In his


                                                30


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 30 of 41 PageID #: 7393
               post-conviction appeal, the petitioner again claims that the
               question amounted to a comment on the evidence, bolstering the
               victim's credibility by allowing the jury “to consider it for the
               proposition that the ‘story’ shared by the alleged victim was, in
               fact, true.” However, as this court has previously found that the
               question was not a comment on the evidence and did not prejudice
               the petitioner, we decline to find prejudice now. The petitioner is
               therefore not entitled to relief on this issue.

Schiefelbein, 2010 WL 1998744, at *30.

               The magistrate judge agreed with the state court’s assessment of this claim, and

rejected petitioner’s argument that his attorney should have objected because the question was

“profoundly damaging.” R&R at 51. Petitioner objects that the judge’s question amounted to

unfair bolstering of the victim’s testimony, and that the question was not probative.

               The Court agrees with the magistrate judge that the state court reasonably rejected

this claim. Whether the question was permissible is essentially a matter of state evidentiary

rules, which are not a proper basis for assignment of error in a federal habeas action. See

Fetherolf v. Warden, Chillicothe Corr. Inst., No. 20-3565, 2020 WL 7048192, at *2 (6th Cir.

Sept. 17, 2020) (citing Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)). Petitioner’s burden is

to show that the ruling was “so fundamentally unfair as to constitute a denial of federal

constitutional rights,” Logan v. Marshall, 680 F.2d 1121, 1123 (6th Cir.1982), and he has not

shown that the judge’s reading of this jury-submitted question did so. It was therefore

reasonable for the state court to conclude that petitioner was not prejudiced by his counsel’s

failure to object. Petitioner’s objections as to the magistrate judge’s analysis of this claim are

overruled.

       Cumulative Error



                                               31


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 31 of 41 PageID #: 7394
               In his next objection, petitioner argues that the magistrate judge incorrectly

analyzed the issue of prejudice allegedly stemming from the cumulative effect of his trial

counsel’s many errors. The state appellate court rejected this claim because it found no merit

to any of petitioner’s ineffective assistance arguments. See Schiefelbein, 2010 WL 1998744, at

*31. The magistrate judge found this assessment of the “cumulative error” argument to be

reasonable, as does the Court. Petitioner’s objection to the contrary is overruled.

Public Trial

               Finally, petitioner objects to the magistrate judge’s analysis of his claim that he

was denied a public trial by the trial judge’s decision to require the spectators in the courtroom

to move their seats so that they could not view the videotapes when they were played for the jury.

On direct review, the state appellate court rejected this argument for the following reasons:

               The Sixth Amendment to the United States Constitution and
               Article I, Section 9 of the Tennessee Constitution afford an
               accused the right to a “public trial.” See In re Oliver, 333 U.S. 257,
               68 S.Ct. 499, 92 L.Ed. 682 (1948); State v. Sams, 802 S.W.2d 635
               (Tenn. Crim. App.1990). This right is regarded as “a shared right
               of the accused and the public, the common concern being the
               assurance of fairness.” Press Enterprise Co. v. Superior Court, 478
               U.S. 1, 7, 106 S.Ct. 2735, 2739, 92 L.Ed.2d 1 (1986).
               “Transparency,” it has been said, “is essential to maintaining
               public respect for the criminal justice system, ensuring its
               integrity, and protecting the rights of the accused.” Smith v. Doe,
               538 U.S. 84, 99, 123 S.Ct. 1140, 1150, 155 L.Ed.2d 164 (2003).
               The right to a public trial is not absolute, however, and in certain
               cases must yield to other rights or interests. See Waller v. Georgia,
               467 U.S. 39, 45, 104 S.Ct. 2210, 2215, 81 L.Ed.2d 31 (1984).

               The defendant in this case constructs an argument that his due
               process and public trial guarantees under the federal and state
               constitutions were abridged because the trial judge excluded the
               public from viewing the videotapes of gymnastics which showed
               the victim. The public was excluded, the defendant insists, because


                                                32


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 32 of 41 PageID #: 7395
          when the videotapes were identified and played, the trial judge
          forced the public spectators on numerous occasions to “shift” to
          another part of the courtroom to ensure that they could not see the
          evidence. The State, for its part, does not dispute that the trial
          judge screened the media and public from viewing videotapes of
          the victim by arranging the courtroom so that only the jury,
          witnesses, the defendant, and attorneys could see the videotapes.
          Instead, the State maintains that the defendant waived the issue by
          failing to object and, indeed, by being the instigator of the seating
          arrangement. The State also asserts that the trial judge's actions
          conformed to Tennessee Supreme Court Rule 30(C)(1) which
          forbids media coverage in any judicial proceeding “of a witness,
          party, or victim who is a minor.” Tenn. Sup. Ct. R. 30(C)(1).

          We begin by examining the context in which this issue arose. In a
          jury-out hearing during Detective Breedlove's testimony, the
          parties and the court discussed various aspects of how and what
          portions of the videotapes would be played for the jury. Defense
          counsel addressed the trial court as follows:

                 MR. JOHNSON: Your Honor, please, one of the reasons
                 that in an earlier hearing General White raised about
                 providing copies to us was the potential revictimization of
                 the victim if it got released outside. I know there [are]
                 members of the public sitting out there, and they are
                 obviously interested in the tapes. And what is—is it Your
                 Honor's intention for them also to be allowed to see the
                 tapes in light of the General's objection that she didn't want
                 the victim to be revictimized by this? Or does the public
                 have the right to see the video tapes? ...

                 GENERAL WHITE: The public has a right to be in the
                 courtroom. There is no provision from barring them from
                 being in the courtroom. I will defer to the court on the other
                 issue whether or not Your Honor wants to make them sit
                 down. But I know that in these type of cases there's always
                 public in the courtroom and there is no provision in the law
                 to bar them from a public courtroom.

                 MR. JOHNSON: As I indicated earlier my only concern
                 was that earlier the General had argued against us getting
                 copies based on the potential for revictimizing the victim,
                 by letting other people outside of the immediate parties see


                                               33


Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 33 of 41 PageID #: 7396
                these video tapes.

                THE COURT: All right. I guess I'll first start with the
                media. Who here is from the media? Stand up. All right,
                and ma'am you're the last person from the media that is
                here?

                UNIDENTIFIED SPEAKER: They are out in the hallway.

                THE COURT: In the hallway? You're with whom?

                UNIDENTIFIED SPEAKER: With Channel 4.

                THE COURT: You're with Channel 4. Probably, the other
                media folks ought to come in here because I am just going
                to ask y'all what y'all want and that will tell me what I need
                to decide....

                ....

                THE COURT: I appreciate you bringing that up, Mr.
                Johnson, that was very nice. Okay. Is that everybody? We
                got Channel 4, we got FOX 17.... So. 4 and 17. Now 2 and
                5 are not here, they were here yesterday.

                ....

                THE COURT: Right, I was going to let y'all sit over there
                and you can hear and watch the jury, but Mr. Johnson has
                a good point, we don't want a, quote revictimization, or
                alleged revictimization of alleged victim at this time. This
                case is in progress and it is hard enough as it is. So but the
                rule—I'm giving deference to Supreme Court Rule 30, so
                I'm wondering if you have any problem with it, sitting over
                here and not watching this?

                UNIDENTIFIED SPEAKER: I would just say if the public
                at large is allowed to watch, we should be allowed to watch
                too.... That would be my only argument.

                THE COURT: I can make a decision about the public at
                large without asking. I think Mr. Johnson has a good point.
                I don't want to see this child or another child, we used the


                                             34


Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 34 of 41 PageID #: 7397
                 term revictimized and ... I'm also by saying that that I am
                 recognizing that the defendant is presumed innocent.... So
                 by saying all that I'm ruling that I'm going to ask the public
                 and media, you may stay in the courtroom during this
                 process but I don't want you seeing this video tape. You can
                 hear about it, but I don't want you watching it at this time.
                 So maybe if I can get you all over in that section. Thanks.
                 So the camera and the audio pickup is off.

                 ....

                 THE COURT: Once we start we need to have a deputy
                 posted at the door and stop them until a break.... So, why
                 don't I get the court officers to go out there and see if there
                 is anyone [who] wants to be in the courtroom now, they
                 need to come in.... Mr. Johnson, if you want to weigh in on
                 any of these instructions up to now, you may. Do have any
                 objection to the way the Court has handled it up to now.

                 MR. JOHNSON: No, Your Honor.

          The trial transcripts also reflect several additional times when the
          court directed members of the audience to move.

          We are not persuaded initially that a complete or partial closure of
          the courtroom occurred in this case.

                 A complete closure has the effect of excluding everyone
                 from the courtroom with the exception of the parties, the
                 attorneys, court personnel, and the witnesses. A complete
                 closure may be for the entire trial or proceeding, or a
                 portion of the proceedings such as the testimony of a
                 particular witness. A partial closure results in the exclusion
                 of certain members of the public while other members of
                 the public are permitted to remain in the courtroom.

          Sams, 802 S.W.2d at 639. No members of the media or public were
          barred from the courtroom in this case, and the State noted
          specifically on the record that the public had a right to be in the
          courtroom. To be sure, the trial court arranged the courtroom to
          screen the media and public from viewing videotapes of the victim,
          but courtroom spectators often are disadvantaged in viewing trial
          exhibits as they are offered and introduced. Furthermore, the


                                           35


Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 35 of 41 PageID #: 7398
              record discloses that the only media objection was couched in
              terms of equal treatment for the media and the public. See Wilbert
              Rogers v. State, No. W2004–00654–CCA–R3–PC, slip op. at 3–4,
              2005 WL 525268 (Tenn. Crim. App., Jackson, Feb. 22, 2005)
              (declining to find closure of judicial proceedings because trial
              judge had his court open, even though other courts were apparently
              closed due to weather; weather-related closing of other
              court-rooms did not result in denial of a public trial).

              The defense cites to no authority describing what happened in this
              case as a complete or partial closure of trial proceedings. However,
              even if the right to a public trial was somehow implicated, we
              believe the issue is resolved by the defendant's failures to object to
              the trial court's actions or otherwise make known his concern.
              Therefore, we conclude that the defendant waived his right to a
              public trial to the extent that what occurred can even be
              characterized as a “closure.” State v. Tizard, 897 S.W.2d 732
              (Tenn. Crim. App. 1994) (finding waiver when defendant failed to
              object to trial court's exclusion of journalism students during the
              cross-examination of the victim involving vulgar references to
              masturbation).

              The defendant insists that he did not waive any rights and that the
              State has taken “completely out of context” his negative response
              to the trial court's inquiry whether he objected “to the way the
              Court has handled it up to now.” We disagree; from the transcript,
              it is altogether reasonable to conclude that a waiver occurred. At
              any rate, even if the trial court and defense counsel were discussing
              some other matter, such as instructions to the media, the record
              plainly discloses that the defense did not object when the seating
              arrangement was being discussed at an earlier point. Finally, even
              if the defense broached the subject tongue-in-cheek to highlight
              the inequity of the trial court's restrictions on defense discovery,
              the defense was not thereby relieved of the obligation of formally
              objecting to the seating arrangement orchestrated by the trial court.

              In summary, the defendant is not entitled to a new trial regarding
              any claimed violation of his right to a public trial.

Schiefelbein, 230 S.W.3d at 114-16 (footnote omitted).

              The magistrate judge found that petitioner has procedurally defaulted this claim,



                                               36


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 36 of 41 PageID #: 7399
based on the appellate court’s finding that his attorney failed to object to the trial court’s

proposal to “shift” the spectators. R&R at 52-54. Petitioner objects, arguing that this claim has

not been defaulted and that the magistrate judge analyzed this issue incorrectly. See Pet.’s Objs.

at 15-20.

               Rather than engage in the cause and prejudice analysis to determine whether the

claim has been procedurally defaulted, the Court finds that it is more straightforward to reject

this claim on the merits, as the state appellate court did in the alternative. As noted, that court

found that petitioner “cite[d] to no authority describing what happened in this case as a complete

or partial closure of trial proceedings.” Id. at 116. This Court agrees.

               As the state appellate court correctly noted, the Sixth Amendment guarantees a

criminal defendant “the right to a speedy and public trial.” U.S. CONST. amend. VI. “It is the

law of the land that no man’s life, liberty or property be forfeited as a punishment until there has

been a charge fairly made and fairly tried in a public tribunal,” and therefore no criminal trial

may be conducted in secret. In re Oliver, 333 U.S. 257, 278 (1948). The Supreme Court has

observed that public access to criminal proceedings is “essential to the proper functioning of the

proceedings in the overall criminal justice process,” and therefore the press ordinarily cannot be

excluded. Press-Enter. Co. v. Superior Ct. of Cal. for Riverside Cty., 478 U.S. 1, 12 (1986).

“[O]ur criminal law tradition insists on public indictment, public trial, and public imposition of

sentence.” Smith v. Doe, 538 U.S. 84, 99 (2003).

               In Waller v. Georgia, 467 U.S. 39, 44-46 (1984), the Supreme Court explained

the First and Sixth Amendment rights at issue as follows:

               This Court has not recently considered the extent of the accused's


                                                37


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 37 of 41 PageID #: 7400
          right under the Sixth Amendment to insist upon a public trial, and
          has never considered the extent to which that right extends beyond
          the actual proof at trial. We are not, however, without relevant
          precedents. In several recent cases, the Court found that the press
          and public have a qualified First Amendment right to attend a
          criminal trial. Globe Newspaper Co. v. Superior Court for Norfolk
          County, 457 U.S. 596, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982);
          Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S.Ct.
          2814, 65 L.Ed.2d 973 (1980). We also have extended that right not
          only to the trial as such but also to the voir dire proceeding in
          which the jury is selected. Press–Enterprise Co. v. Superior Court
          of California, 464 U.S. 501, 104 S.Ct. 819, 78 L.Ed.2d 629 (1984).
          Moreover, in an earlier case in this line, Gannett Co. v.
          DePasquale, 443 U.S. 368, 99 S.Ct. 2898, 61 L.Ed.2d 608 (1979),
          we considered whether this right extends to a pretrial suppression
          hearing. While the Court's opinion did not reach the question, id.,
          at 392, 99 S.Ct., at 2911, a majority of the Justices concluded that
          the public had a qualified constitutional right to attend such
          hearings, id., at 397, 99 S.Ct., at 2914 (POWELL, J., concurring)
          (basing right on First Amendment); id., at 406, 99 S.Ct., at 2919
          (BLACKMUN, J., joined by BRENNAN, WHITE, and
          MARSHALL, JJ., dissenting in part) (basing right on Sixth
          Amendment).

          In each of these cases the Court has made clear that the right to an
          open trial may give way in certain cases to other rights or interests,
          such as the defendant's right to a fair trial or the government's
          interest in inhibiting disclosure of sensitive information. Such
          circumstances will be rare, however, and the balance of interests
          must be struck with special care. We stated the applicable rules in
          Press–Enterprise:

                 “The presumption of openness may be overcome
                 only by an overriding interest based on findings that
                 closure is essential to preserve higher values and is
                 narrowly tailored to serve that interest. The interest
                 is to be articulated along with findings specific
                 enough that a reviewing court can determine
                 whether the closure order was properly entered.”
                 464 U.S., at 510, 104 S.Ct., at 824.

          Accord, Globe Newspaper Co., supra 457 U.S., at 606–607, 102
          S.Ct., at 2620–2621; Richmond Newspapers, supra, 448 U.S., at


                                           38


Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 38 of 41 PageID #: 7401
              580–581, 100 S.Ct., at 2829–2830 (opinion of BURGER, C.J.);
              Gannett, 443 U.S., at 392–393, 99 S.Ct., at 2911–2912 (semble);
              id., at 400–401, 99 S.Ct., at 2916–2917 (POWELL, J., concurring);
              id., at 440–446, 99 S.Ct., at 2936–2939 (BLACKMUN, J.,
              dissenting in part).

              As noted, the analysis in these cases has proceeded largely under
              the First Amendment. Nevertheless, there can be little doubt that
              the explicit Sixth Amendment right of the accused is no less
              protective of a public trial than the implicit First Amendment right
              of the press and public. The central aim of a criminal proceeding
              must be to try the accused fairly, and “[o]ur cases have uniformly
              recognized the public-trial guarantee as one created for the benefit
              of the defendant.” Gannett, 443 U.S., at 380, 99 S.Ct., at 2905.

              “ ‘ “The requirement of a public trial is for the benefit of the
              accused; that the public may see he is fairly dealt with and not
              unjustly condemned, and that the presence of interested spectators
              may keep his triers keenly alive to a sense of their responsibility
              and to the importance of their functions....” ’ ” Ibid. (quoting In re
              Oliver, 333 U.S. 257, 270, n. 25, 68 S.Ct. 499, 506, n. 25, 92 L.Ed.
              682 (1948), in turn quoting T Cooley, Constitutional Limitations
              647 (8th ed. 1927)). 4

              In addition to ensuring that judge and prosecutor carry out their
              duties responsibly, a public trial encourages witnesses to come
              forward and discourages perjury. See In re Oliver, supra, at 270,
              n.24, 68 S.Ct. 499, 506, n.24, 92 L.Ed. 682; Douglas v.
              Wainwright, 714 F.2d 1532, 1541 (CA11 1983), cert. pending,
              Nos. 83–817, 83–995; United States ex rel. Bennett v. Rundle, 419
              F.2d 599, 606 (CA3 1969).
              _______________
              4
                Accord, Estes v. Texas, 381 U.S. 532, 588, 85 S.Ct. 1628, 1662,
              14 L.Ed.2d 543 (1965) (Harlan, J., concurring) (“Essentially, the
              public-trial guarantee embodies a view of human nature, true as a
              general rule, that judges, lawyers, witnesses, and jurors will
              perform their respective functions more responsibly in an open
              court than in secret proceedings”); In re Oliver, 333 U.S., at 270,
              68 S.Ct., at 506 (“The knowledge that every criminal trial is
              subject to contemporaneous review in the forum of public opinion
              is an effective restraint on possible abuse of judicial power”).

See also Johnson v. Sherry, 586 F.3d 439, 443 (6th Cir. 2009) (“Because of the great, though


                                               39


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 39 of 41 PageID #: 7402
intangible, societal loss that flows from closing courthouse doors, the denial of a right to a public

trial is considered a structural error for which prejudice is presumed”) (citations omitted),

abrogated by Weaver v. Massachusetts, 137 S. Ct. 1899, 198 L. Ed. 2d 420 (2017).

               The right to a public trial is incontestable. However, the state appellate court

reasonably concluded that petitioner’s right to a public trial was not violated. In all of the cited

cases in which this right was implicated, the public was prevented from observing the trial or

related proceeding.6 Nothing comparable occurred in this case. No member of the press or

public was excluded from the courtroom during the trial or any related proceeding. The press

and public were simply required to move their seats to one side of the courtroom while the

videotapes were played for the jury. Whether this move was necessary in order to prevent B.R.

from being “revictimized,” as the trial judge indicated, is debatable. But it is clear that this

“spectator shift” did not violate petitioner’s right to a public trial. Certainly, the state appellate

court’s conclusion that no “complete or partial closure of trial proceedings” occurred,

Schiefelbein, 230 S.W.3d at 116, is not “contrary to . . . clearly established Federal law, as


       6
          See Weaver v. Massachusetts, 137 S. Ct. 1899 (2017) (public excluded during voir
dire of jurors); Press-Enter. Co. v. Superior Court of Cal. for Riverside Cty., 478 U.S. 1
(1986) (public and press excluded from defendant’s preliminary hearing); Waller v. Georgia,
467 U.S. 39 (1984) (public excluded from defendants’ suppression hearing);
Press–Enterprise Co. v. Superior Ct. of Cal., 464 U.S. 501 (1984) (press and public excluded
from voir dire of jurors); Globe Newspaper Co. v. Superior Ct. for Norfolk Cty., 457 U.S.
596 (1982) (press and public excluded from defendant’s trial); Richmond Newspapers, Inc. v.
Virginia, 448 U.S. 555 (1980) (press and public excluded from defendant’s trial); Gannett
Co. v. DePasquale, 443 U.S. 368 (1979) (public and press excluded from defendants’
suppression hearing); In re Oliver, 333 U.S. 257 (1948) (defendant convicted of contempt in
judge’s chambers); Johnson v. Sherry, 586 F.3d 439 (6th Cir. 2009) (public excluded from
trial while certain witnesses testified); Douglas v. Wainwright, 714 F.2d 1532 (11th Cir.
1983) (public excluded during the testimony of one witness); and United States ex rel.
Bennett v. Rundle, 419 F.2d 599 (3d Cir. 1969) (public excluded from defendant’s
suppression hearing).

                                                 40


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 40 of 41 PageID #: 7403
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). Petitioner’s

objections as to this claim are overruled.

Conclusion

               For the reasons stated above, the Court agrees with the magistrate judge’s

conclusion that the state court’s rejection of petitioner’s claims of judicial bias, ineffective

assistance of counsel, and denial of the right to a public trial was neither contrary to clearly

established Supreme Court precedent nor based on an unreasonable determination of the facts.

Plaintiff’s contrary objections are overruled. Accordingly,



               IT IS ORDERED that Magistrate Judge Newbern’s R&R is hereby accepted and

adopted as the findings and conclusions of the Court, with the exceptions as noted above.



               IT IS FURTHER ORDERED that petitioner’s application for a writ of habeas

corpus is denied.



               IT IS FURTHER ORDERED that no certificate of appealability shall issue, as

petitioner has failed to make a substantial showing that any of his constitutional rights have been

violated.

                                              s/Bernard A. Friedman
                                             _________________________________________
                                             BERNARD A. FRIEDMAN
                                             SENIOR UNITED STATES DISTRICT JUDGE
                                             SITTING BY SPECIAL DESIGNATION
Dated: January 15, 2021
      Detroit, Michigan



                                                41


  Case 3:11-cv-00066 Document 96 Filed 01/15/21 Page 41 of 41 PageID #: 7404
